Case: 2:19-cv-04114-ALM-CMV Doc #: 20 Filed: 09/08/20 Page: 1 of 3 PAGEID #: 154




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 WILLIE JOHNSON, et al.,

                       Plaintiffs,

        v.                                              Civil Action 2:19-cv-4114
                                                        Chief Judge Algenon L. Marbley
                                                        Magistrate Judge Chelsey M. Vascura
 SALLY TAMBORSKI, et al.,

                       Defendants.




                                     ORDER and NOTICE

       Plaintiff, Willie Johnson, an inmate at Allen County Correctional Institution, who is

proceeding without the assistance of counsel, has filed a Notice of Appeal (ECF No. 15) of the

Court’s Order Adopting Report and Recommendation dismissing this civil rights action under 42

U.S.C. § 1983 (ECF No. 12). Plaintiff has also filed a Motion seeking leave to appeal in forma

pauperis. (ECF No. 16.) For the reasons that follow, the Court DENIES Plaintiff’s Motion for

Leave to Appeal in forma pauperis (ECF No. 16) and CERTIFIES, pursuant to Federal Rule of

Appellate Procedure 24(a)(3)(A) and 28 U.S.C. § 1915(a)(3), that any appeal of the above-

captioned action would not be taken in good faith. Accordingly, if Plaintiff intends to proceed

with his appeal, WITHIN THIRTY DAYS of the date of this Order and Notice, Plaintiff may

either pay the $505 filing fee or move for leave to proceed on appeal in forma pauperis in the

United States Court of Appeals for the Sixth Circuit as set forth in Federal Rule of Appellate

Procedure 24(a)(5).

       In relevant part, Rule 24 of the Federal Rules of Appellate Procedure provides as follows:
Case: 2:19-cv-04114-ALM-CMV Doc #: 20 Filed: 09/08/20 Page: 2 of 3 PAGEID #: 155




        A party who was permitted to proceed in forma pauperis in the district-court action
        . . . may proceed on appeal in forma pauperis without further authorization unless:

            (A) the district court—before or after the notice of appeal is filed—certifies that
                the appeal is not taken in good faith or finds that the party is not otherwise
                entitled to proceed in forma pauperis and states in writing its reasons for the
                certification or finding; or

            (B) a statute provides otherwise.

Fed. R. App. P. 24(a)(3). Similarly, 28 U.S.C. § 1915(a)(3) provides that “[a]n appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.”

Here, the Court concludes that any appeal of this action would not be taken in good faith because

Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

        Plaintiff commenced this action on September 16, 2019, while he was an inmate at the

Ross Correctional Institution, alleging various constitutional violations under 42 U.S.C. § 1983.

The magistrate judge issued a Report and Recommendation on October 29, 2019, finding that

Plaintiff’s claims were subject to dismissal under 28 U.S.C. §§ 1915(e)(2) and 1915A for failure

to state a claim on which relief could be granted, as follows:

        (1)     Plaintiff failed to state a claim for First Amendment retaliation, arising out of

                Plaintiff’s provision of legal assistance to another inmate, because Plaintiff had

                not alleged that the other inmate in question required help to file his own

                complaint or lacked reasonable alternatives to Plaintiff’s assistance; and

        (2)     Plaintiff failed to state a Due Process claim, arising out of his temporary

                placement in disciplinary segregation following a ruling by the Rules Infraction

                Board, because Plaintiff failed to allege a deprivation that implicated federal due

                process concerns.




                                                   2
Case: 2:19-cv-04114-ALM-CMV Doc #: 20 Filed: 09/08/20 Page: 3 of 3 PAGEID #: 156




(R. & R. 6–8, ECF No. 6.) On June 3, 2020, the Court overruled Plaintiff’s objections and

adopted the Report and Recommendation. (ECF No. 12.) This Court further denied Plaintiff’s

motion for reconsideration of the June 3, 2020 Order on August 24, 2020. (ECF No. 19.)

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Leave to Proceed on

Appeal In Forma Pauperis (ECF No. 16) and CERTIFIES, pursuant to Federal Rule of

Appellate Procedure 24(a)(3)(A) and 28 U.S.C. § 1915(a)(3), that any appeal of this action

would not be taken in good faith. Accordingly, if Plaintiff intends to proceed with his appeal,

WITHIN THIRTY DAYS of the date of this Order and Notice, Plaintiff may either pay the

$505 filing fee or move for leave to proceed on appeal in forma pauperis in the United States

Court of Appeals for the Sixth Circuit as set forth in Federal Rule of Appellate Procedure

24(a)(5). Finally, because the Court of Appeals has electronic access to this Court’s docket,

Plaintiff’s Motion for Complete Transcript and All Filings and Proceedings Filed in the District

Court (ECF No. 17) is DENIED AS MOOT.

       IT IS SO ORDERED.




                                                     ALGENON L. MARBLEY
                                                     UNITED STATES DISTRICT JUDGE

DATED: September 8, 2020




                                                3
